NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
  Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
  opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
  prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
  official text of the opinion.


In the Supreme Court of Georgia



                                                  Decided: August 9, 2022


             S22A0503. PHILLIPS v. JACKSON, Judge et al.


       PETERSON, Presiding Justice.

       A judge of the Municipal Court of Atlanta believed that Carey

Phillips’s traffic citation gave rise to “quasi-bond” conditions that it

could — and did — modify in order to restrict Phillips’s driving

privileges. Phillips disagreed, but instead of appealing the

municipal court judge’s order, he sought pretrial habeas relief

against the municipal court judge and the City of Atlanta Solicitor.

Counsel for the respondents did not attempt to defend the judge’s

order on the merits, arguing only that Phillips’s habeas petition was

procedurally improper on several grounds. The habeas court denied

relief, partly on the ground that Phillips had an adequate remedy at

law and so could not seek habeas. We agree and affirm, albeit

identifying a different legal remedy than did the habeas court.
     According to undisputed allegations in his habeas petition and

record evidence, Phillips was issued a speeding citation under

OCGA § 40-6-181. As provided in OCGA § 17-6-11 (a), he displayed

his driver’s license in lieu of being arrested, incarcerated, or ordered

to post a bond.1 He tried to enter a negotiated plea to a reduced

speeding charge, but the municipal court rejected this. Over


     1 OCGA § 17-6-11 (a) provides in relevant part as follows:
     (1) When an individual is apprehended by an officer for the
     violation of the laws of this state or ordinances relating to the
     offenses listed in paragraph (2) of this subsection, he or she may
     display his or her driver’s license and be issued a uniform traffic
     citation in lieu of being:
            (A) Brought before the proper magistrate or other judicial
     officer;
            (B) Incarcerated;
            (C) Ordered to post a bond; or
            (D) Ordered a recognizance for his or her appearance for
     trial.
     (2) This subsection shall apply to any violation:
            (A) Of Title 40 except any offense:
                   (i) For which a driver’s license may be suspended for a
            first offense by the commissioner of driver services;
                   (ii) Covered under Code Section 40-5-54 . . . .
     (3) The apprehending officer shall include the individual’s driver’s
     license number on the uniform traffic citation. The uniform traffic
     citation, duly served as provided in this Code section, shall give
     the judicial officer jurisdiction to dispose of the matter.
     (4) Upon display of the driver’s license, the apprehending officer
     shall release the individual so charged for his or her further
     appearance before the proper judicial officer as required by the
     uniform traffic citation.

                                      2
Phillips’s objection, that court set a bond hearing to determine

whether to restrict or suspend Phillips’s driving privileges as a

purported bond condition. In a written order issued after the

hearing, the municipal court cited its statutory authority to set bail

for misdemeanors. 2 It observed that Phillips had “never been

ordered to post a bond for this charge” and that his duty to appear

for hearings was “a ‘quasi’ bond” under the citation. The municipal

court decided to “amend[]” the so-called quasi-bond, applying the

analysis that it would for a bond revocation. It ordered that Phillips

could drive only for work, medical and schooling appointments,

religious activities, and essential shopping until further judicial

order. Notwithstanding these permissible driving purposes, the

court also ordered him to surrender his license.



      2  The court cited three statutes: OCGA §§ 15-10-2 (a) (3) (“Each
magistrate court and each magistrate thereof shall have jurisdiction and power
over the following matters: . . . . The holding of courts of inquiry . . . .”); 17-6-1
(b) (1) (deeming misdemeanors and certain felonies “bailable by a court of
inquiry” and stating that for misdemeanor bonds, courts “shall impose only the
conditions reasonably necessary to ensure such person attends court
appearances and to protect the safety of any person or the public given the
circumstances of the alleged offense and the totality of circumstances”); and
36-32-3 (giving municipal court judges criminal powers equal to magistrates).
                                          3
      Phillips filed a habeas petition naming the municipal court

judge and city solicitor as respondents. He contended that the

municipal court lacked the authority to set bond conditions because

there was no bond on which to set conditions, “[t]here was no

hearing,” and “[t]here was no evidence proffered or accepted.” The

habeas court denied relief in a written order. It held, among other

things, that Phillips could not seek habeas relief because he had an

adequate remedy at law. We agree, although the remedy we see

available to Phillips is not the remedy identified by the habeas

court. 3



      3 The habeas court relied on the interlocutory appeals process set out in
OCGA § 5-6-34. But this process was not available to Phillips; the statute only
applies to certain classes of courts, not including municipal courts. The statute
does apply to constitutional city courts, but the Atlanta municipal court is not
a constitutional city court. See Wickham v. State, 273 Ga. 563, 567-568 (544
SE2d 439) (2001) (observing that the City Court of Atlanta existed under direct
constitutional authority, not as a statutorily established municipal court);
Nickerson v. State, 287 Ga. App. 617, 618-620 (1) (652 SE2d 208) (2007) (noting
General Assembly’s 2005 abolition of Georgia’s city courts, including the City
Court of Atlanta, and transfer of all cases from the City Court of Atlanta to the
Municipal Court of Atlanta).
      Separately, the parties dispute whether the habeas court correctly held
that the named respondents were not the proper parties to the action, and that
the municipal court lacked jurisdiction over Phillips’s case once it was bound
over to state court such that the habeas court could not have granted any relief.
Our resolution of this case makes deciding these issues unnecessary.
                                       4
     Georgia’s habeas corpus statute has two articles. The second

article “provides the exclusive procedure for seeking a writ of habeas

corpus for persons whose liberty is being restrained by virtue of a

sentence imposed against them by a state court of record.” OCGA §

9-14-41. Phillips cannot pursue relief under this article because his

liberty is not being restrained by virtue of a sentence; his

prosecution is still pending.

     Under the first article of Georgia’s habeas corpus statute, by

contrast, “[a]ny person restrained of his liberty under any pretext

whatsoever, except under a sentence of a state court of record, may

seek a writ of habeas corpus to inquire into the legality of the

restraint.” OCGA § 9-14-1 (a). This article applies to pretrial habeas

petitions like Phillips’s, but the ability to seek relief under it is

subject to an important limitation. As we have explained, habeas

corpus under this article is unavailable “[w]here the proceedings

under which the petitioner[’s liberty is restrained] are still pending

undisposed of, and the ordinary established procedure is still

available to him,” as long as there is “another adequate remedy” and

                                  5
so “no necessity for issuance of this high extraordinary writ.” See

Williams v. Reece, 288 Ga. 46, 47 (701 SE2d 188) (2010) (punctuation

and citation omitted). Phillips’s prosecution was still pending at the

time of his habeas petition, and he had an adequate remedy at law

in that pending proceeding. Phillips’s case was bound over to state

court on August 3, 2021, and he could have sought relief there. “All

bonds taken under requisition of law in the course of a judicial

proceeding may be amended and new security given if necessary.”

OCGA § 17-6-18. The state court, then, had authority to modify

Phillips’s bond, including by removing all conditions other than his

appearance in court. This would have restored Phillips to the

position he was in before the municipal court acted and so

adequately remedied any deficiency in the municipal court’s order.

See OCGA § 17-6-11 (a) (4) (“Upon display of the driver’s license, the

apprehending officer shall release the individual so charged for his

or her further appearance before the proper judicial officer as




                                  6
required by the uniform traffic citation.”).4

      Had the state court declined to modify the order, Phillips could

have then sought a certificate of immediate review in order to

pursue an interlocutory appeal. See OCGA § 5-6-34 (a)-(b)

(authorizing interlocutory appeals from certain judgments and

rulings of superior courts and “other courts or tribunals from which

appeals are authorized by the Constitution and laws of this state”);

OCGA § 15-7-43 (a) (“The general laws and rules of appellate

practice and procedure which are applicable to cases appealed from

the superior courts of this state shall be applicable to and govern

appeals from the state courts.”); Tumlinson v. Dix, 309 Ga. 184, 185




      4  Respondents argue that Phillips’s remedy was a writ of certiorari in the
superior court. But it is unclear whether Phillips could have sought certiorari
review, given that certiorari to a superior court is generally available only from
a final judgment. See OCGA § 5-4-6 (a) (“All writs of certiorari shall be applied
for within 30 days after the final determination of the case in which the error
is alleged to have been committed.”); Hayes v. Brown, 205 Ga. 234, 237 (52
SE2d 862) (1949) (interpreting this statutory language to mean that a “writ of
certiorari will lie only after the rendition of a final judgment” (citing Singer
Mfg. Co. v. McNeal Paint & Glass Co., 117 Ga. 1005, 1006-1007 (44 SE 801)
(1903))). In observing this, we do not mean to express any opinion on how
superior court review of inferior courts’ decisions may be affected by the
recently enacted statute establishing uniform review procedures for such
cases, which becomes effective on July 1, 2023. See 2022 Ga. L. 875 (HB 916).
                                        7
(844 SE2d 765) (2020) (“An order denying bond is interlocutory and

may be reviewed by an appellate court following the grant of a

certificate of immediate review.”). If the state court declined to issue

the certificate, only then could Phillips have sought habeas relief.

See Tumlinson, 309 Ga. at 185-186 (“[I]n those cases where the

petitioner lacks an adequate remedy in the trial court or appellate

court, as when he is unable to seek an interlocutory appeal from an

order denying bond because the trial court has denied a request for

a certificate of immediate review, a habeas court has the authority

to review the merits of a habeas petition in which the petitioner

claims that he is being unlawfully detained based on the alleged

illegal denial of bond.”). And at least on the record before us, it

appears that all these potential remedies remain available to

Phillips today.

     Phillips additionally argues that he can pursue habeas relief

because “there was no evidence tendered to the municipal court

and . . . the court itself acted to both prosecute and determine the

issue of bond, creating a due process issue that leaves the resulting

                                   8
order of the court a void order reachable by habeas.” But the habeas

court’s conclusion that Phillips had an adequate remedy at law does

not depend on a conclusion that the municipal court’s proceedings

were themselves proper. Indeed, although we do not decide any

merits-related questions, we have serious concerns about the

municipal court’s actions, and note that counsel for the respondents

does not attempt to defend the order of the municipal court on its

merits.

      Phillips’s ability to seek modification of his bond by the state

court — an adequate remedy at law — precluded his filing a habeas

petition. For this reason, pretrial habeas relief is not available to

him at this time. See Kearse v. Paulk, 264 Ga. 509, 510 (448 SE2d

369) (1994). Accordingly, we affirm. 5

      Judgment affirmed. All the Justices concur.

      5 While the habeas court’s order is cast as “denying” Phillips’s petition,
rather than dismissing it, a “denial” is not necessarily a denial, and therefore
does not require remand unless the habeas court “decided the merits of a
motion it lacked jurisdiction to decide.” Brooks v. State, 301 Ga. 748, 752 (2)
(804 SE2d 1) (2017). None of the three bases given by the habeas court in its
order were merits-related: the court ruled that habeas was not the proper
vehicle, the named respondents were not proper parties, and the matter was
moot. Because the habeas court did not rule on the merits of Phillips’s suit, the
denial was a constructive dismissal under Brooks that we can, and do, affirm.
                                       9